Citation Nr: 1621648	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  03-36 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar type, and major depression, as secondary to post-operative residuals arteriovenous malformation (AVM).
 
2.  Entitlement to service connection for substance dependence, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for post-operative residuals AVM to include seizures, to include as secondary to a head injury. 

5.  Entitlement to service connection for headaches, to include as secondary to a head injury.

6.  Entitlement to service connection for dizziness, to include as secondary to a head injury.

7.  Entitlement to service connection for back disorder, to include as secondary to a head injury. 

8.  Entitlement to service connection for scars of the scalp, to include as secondary to post-operative residuals AVM.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, MY, and LY


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 1983.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from rating decisions dated in June 2002 and February 2005 by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  By these rating actions, the RO declined to reopen previously denied claims for service connection for a head injury and post-operative residuals AVM (to include seizures), and denied service connection for headaches (to include as secondary to head injury); dizziness (to include as secondary to head injury); chronic back disability (to include as secondary to head injury); scars of scalp; and, an acquired psychiatric disorder (to include major depression), and substance dependence.  The Veteran appealed these rating actions to the Board. 

In June 2007, the Veteran, accompanied by his representative at the time, Disabled American Veterans, and two witnesses testified at the RO in support of his appeal before the undersigned Veterans Law Judge. A copy of the hearing transcript has been received into the electronic record. 

The issues on appeal were denied in an October 2007 Board decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 memorandum decision, the Court vacated the October 2007 Board decision and remanded the case to the Board for development consistent with the Court's holding. The case was returned to the Board. In December 2010, the Board remanded the Veteran's claims for further evidentiary development.  

In June 2013, the Board reopened the previously denied claims for service connection for residuals of a head injury and AVM, and remanded the underlying claims for service connection for these two disabilities, as well as the remaining claims to the RO for additional development.  The matters have returned to the Board for further appellate consideration. 

As noted by the Board in the Introduction of its June 2013 remand, there have been some re-characterizations of the Veteran's claims.  This pertains to the Veteran's claims of entitlement to service connection for post-operative residuals AVM to include seizures, scars of the scalp, an acquired psychiatric disorder, and substance dependence.  In a November 2012 statement from the Veteran's attorney, she maintained that the Veteran was claiming service connection for post-operative residuals AVM to include seizures, as secondary to a head injury.  She also argued that the Veteran was claiming service connection of scars of the scalp, to include as a result of post-operative residuals AVM and service connection for substance dependence, to include as secondary to an acquired psychiatric disorder.  In June 2013, the Board also construed a secondary claim as to his acquired psychiatric disorder as it related to the post-operative residuals AVM based on an April 2010 VA treatment record.

Finally, the Board notes that claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has recharacterized the Veteran's claim as reflected on the title page.

The Board notes that in February 2016 the Veteran's attorney submitted additional evidence (i.e., internet article addressing vascular disorders, notably AVM).  On Additional Evidence Response Forms, dated in April 2012 and April 2013, the Veteran waived initial RO consideration of additional evidence that was to be submitted in support of his appeal.  (See Additional Evidence Response Forms, dated and signed by the Veteran in April 2012 and April 2013).  Thus, a remand to have the RO initially consider the newly received evidence in a Supplemental Statement of the Case (SSOC) is not required.  38 C.F.R. § 20.1304 (2015).

The issues of residuals of a head injury; post-operative residuals of an AVM, to include seizures, to include as secondary to a head injury; headaches, to include as secondary to a head injury; disability manifested by dizziness, to include as secondary to a head injury; back disorder, to include as secondary to a head injury; and, scars of the scalp, to include as post-operative residuals AVM are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, diagnosed as schizoaffective disorder, bipolar type, had its onset during military service. 

2.  The Veteran's substance abuse disorder is related to his service-connected acquired psychiatric disorder, diagnosed as schizoaffective disorder, bipolar type. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as schizoaffective disorder, bipolar type, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The Veteran's substance abuse disorder is proximately caused by his service-connected acquired psychiatric disorder, diagnosed as schizoaffective disorder, bipolar type.  38 U.S.C.A. §§ 105, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  In this case, as the claims for service connection for an acquired psychiatric disorder and substance abuse, to include as secondary to an acquired psychiatric disorder, are being granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty with respect to either claim.

II. Legal Analysis

The Veteran contends that service connection for an acquired psychiatric disability is warranted.  During his June 2007 hearing, he testified that he was diagnosed with major depression during military service.  (Transcript (T.) at page (pg. 4)).  He testified that he had been hospitalized for psychiatric problems for 30 days at Fort Hood, Texas, in 1979-1980.  Id.  In essence, he maintains that his psychiatric disorder was incurred in and/or manifested during service and that service connection is, therefore, warranted. He contends that his substance abuse disorder is secondary to his acquired psychiatric disorder.  After a brief discussion of the general laws and regulations pertaining to service connection claims, the Board will address each claim separately.  

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

i) Acquired Psychiatric Disability

In the analysis below, the Board will award service connection for an acquired  psychiatric disorder, currently diagnosed as schizoaffective disorder, bipolar type, because the evidence of record supports a nexus between this disability and the Veteran's period of military service. 

In January 2015, the Veteran underwent a VA examination by a VA psychologist.  At the close of the January 2015 examination, the VA psychologist concluded that it was as likely as not that the Veteran's psychiatric condition, schizoaffective disorder, bipolar type, was incurred during his active service.  In addendum opinions, issued in March and June 2015, the VA psychologist provided reasoning for her favorable opinion.  In essence, the VA psychologist opined that given all the evidence of record, notably a June 1978 service treatment record reflecting that the Veteran had received treatment for personal reasons after he had punched a wall; the Veteran's reports of having initially experienced, and received treatment for, mood symptoms, the acceptance in the medical community that depressive or manic symptoms can occur before the onset of psychosis, and an absence of some of the Veteran's service treatment records (see VA's September 2011 Memorandum: Formal Finding of Unavailability of Federal Records) that it was at least as likely as not that his schizoaffective disorder, bipolar type, was related to his depressive mood symptoms that he had experienced in-service.  (See January 2015 VA mental disorders examination report and March and June 2015 addendum opinions).

After review of the record, the Board finds that service connection for an acquired psychiatric disability, currently diagnosed as schizoaffective disorder, bipolar type, is warranted in this case.  Moreover, the January 2015 VA psychologist has related the Veteran's schizoaffective disorder, bipolar type, to his depressive mood symptoms that he experienced during military service.  This opinion, coupled with the Veteran's testimony and his, as well as his family members' statements (e.g., June 2012 statements, prepared by Veteran's sister, L. R., and spouse, M. Y., wherein they maintained that the Veteran did not demonstrate any psychiatric symptoms prior to service enlistment, weigh in favor of an award of service connection.  There is no other medical evidence in this case addressing the etiology of the Veteran's diagnosed schizoaffective disorder, bipolar type.  As the only medical evidence of record relates his schizoaffective disorder, bipolar type, to military service, the Board concludes that service connection is warranted.

ii) Substance Abuse

The Veteran seeks service connection for substance abuse as secondary to his acquired psychiatric disability. 

In the analysis below, the Board will award service connection for substance abuse because the evidence of record supports a nexus between this disability and the Veteran's now service-connected acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, bipolar type. 

Direct service connection may be granted only when a disability was not the result of the veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301. Although a substance abuse disorder cannot be service connected on the basis of its incurrence or aggravation in service, the law does not preclude a veteran from receiving compensation for a substance abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In Allen v. Principi, it was indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

The Board finds that the evidence of record supports an award of service connection for substance abuse as secondary to his acquired psychiatric disability.  There are two (2) VA opinions that support the Veteran's claim.  A December 2004 VA examiner opined, after a mental status evaluation of the Veteran, that it was as likely as not that his substance abuse is related to his depression.  (See December 2004 VA examination report).  

Other evidence that is supportive of the claim is a January 2015 VA psychologist's opinion.  After an extensive interview with the Veteran and review of the record, as well as a mental status evaluation, the VA psychologist opined that his psychiatric symptoms had persisted even during periods of substantial "clean time" and that there was little to suggest that when he abstained from the use of substances his other limitations lessened.  She further concluded that a March 2003 VA treatment note indicated that triggers for his substance use included mood symptoms, such as anger and depression, thus, indicating that his mental impairments impacted his substance use disorders and that it was his substance use disorders that resulted in an exacerbation of his psychological limitations.  (See January 2015 VA Mental Disorders examination report).  

There are no other opinions of records that contradict the December 2004 and January 2015 VA opinions.  Thus, in view of the Board's award of service connection for an acquired psychiatric disorder, now diagnosed as schizoaffective disorder, bipolar type, and the above-cited VA opinions, the Board finds that his substance abuse does not constitute willful misconduct and, therefore, service connection for substance abuse as secondary to the now service-connected schizoaffective disorder, bipolar type, is warranted.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.301(a), 3.310(a); see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability, diagnosed as schizoaffective disorder, bipolar type, is granted.

Service connection for a substance abuse disorder secondary to service-connected acquired psychiatric disorder, namely schizoaffective disorder, bipolar type, is granted.


REMAND

The Board finds that prior to further appellate consideration of the claims for service connection for residuals of a head injury; post-operative residuals of AVM, to include seizures, to include as secondary to a head injury; headaches, to include as secondary to a head injury; disability manifested by dizziness, to include as secondary to a head injury; back disorder, to include as secondary to a head injury; and scars of the scalp, to include as post-operative residuals AVM, additional development is necessary.  Specifically, the AOJ should obtain a VA addendum opinion (another VA examination is not necessary) from the January 2015 VA Traumatic Brain Injury (TBI) examiner with regard to the etiology of the Veteran's residuals of a head injury.

At the close of a January 2015 VA TBI examination, the VA examiner indicated that for purposes of the examination, he had presumed that the Veteran had suffered a head injury following a slip and fall in the mess hall during service, as directed by the Board in its June 2013 remand directives.  After an extensive neurological evaluation, the January 2015 VA examiner opined, in part, that there was no objective evidence of any current residuals of any head injury or chronic headache disorder.  The VA examiner concluded that even assuming that the Veteran currently (then) suffered from tension headaches, that they were less likely than not a result of or aggravated by any head injury in service.  The VA examiner maintained that the Veteran's complaints of headaches, seizures and dizziness were more than likely related to his AVM because they were typical symptoms of that condition.  The VA examiner determined that the Veteran's AVM, to include seizures was a congenital defect that had not been not caused or aggravated by any head injury.  The VA examiner reasoned, "Any head injury incurred in service that long ago would more than likely have resolved by this time, particularly because there was no evidence in the vet's service treatment record of ongoing treatment for a severe head injury."  The VA examiner further related that the Veteran's treatment for headache complaints in 1980 represented a normal acute and transitory headache.  Lastly, the VA examiner opined that he did not believe that the Veteran's in-service complaints of vertigo represented an actual chronic vertigo condition as the condition was not actually diagnosed, nor did he find any vertigo or any other dizziness condition during his neurological evaluation.  As noted above, the VA examiner attributed the Veteran's complaints of dizziness to his AVM.  (See January 2015 VA TBI examination report).

The Board notes that in rendering the aforementioned opinions, the VA examiner failed to address the Veteran's and his family members' statements that his residuals of a head injury, to include AVM, dizziness, headaches, and seizures, had their onset after he had injured his head during service, and that he had continued to experience these symptoms after service discharge.  Thus, in view of the foregoing, the Board finds that the RO must obtain a VA addendum opinion (another VA examination is not necessary) from the January 2015 VA TBI examiner with regard to the Veteran's residuals of a head injury, to include post-operative residuals of an AVM, to include seizures; disability manifested by dizziness; and, headaches that includes consideration of the Veteran's and his family member's statements.  If the January 2015 TBI examiner is no longer available, another qualified VA clinician will provide the addendum opinion.  

As the Veteran contends that his claims for service connection for headaches; disability manifested by dizziness; and, back disorder are secondary to residuals of a head injury; and that his scalp scars are either directly due to service or secondary related to his AVM, adjudication of these issues must be held in abeyance pending the development on the claim for service connection for residuals of a head injury directed herein. 
 
Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain an addendum opinion from the VA examiner who performed the January 2015 VA TBI examination, or other appropriate qualified clinician if the January 2015 TBI VA examiner is not available, regarding the Veteran's claims for service connection for residuals of a head injury and AVM, to include seizures, to include as secondary to a head injury.  The January 2015 VA TBI examiner, or other appropriate qualified clinician, is hereby instructed that the Veteran is presumed to have incurred a head injury as a result of a slip and fall accident during military service.  

Based on this factual premise, the January 2015 VA TBI examiner, or other qualified clinician, must provide an opinion in response to the following:  Whether it is at least as likely as not (a 50 percent probability or greater) that any current residuals of a head injury (all current diagnoses should be listed),  had their onset during the Veteran's active service or are otherwise causally related to his service.   

In rendering the requested opinion, the January 2015 TBI examiner, or other examining clinician, must discuss the Veteran's, as well his family members' lay statements and contentions of record, as to the onset of his head injury and resulting seizures, dizziness, and headaches during military service and continuity of symptomatology since discharge from military service.

All opinions must be accompanied by a clear explanation.  If the January 2015 TBI examiner, or other clinician, opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The medical reasons for accepting or rejecting the Veteran's and his family members' statements regarding continuity of symptoms since service should be set forth in detail.

2.  Following any additional indicated development, the AOJ should review the record and readjudicate the Veteran's claims for service connection for residuals of a head injury; post-operative residuals of AVM, to include seizures, to include as secondary to a head injury; headaches, to include as secondary to a head injury; a disability manifested by dizziness, to include as secondary to a head injury; back disorder, to include as secondary to a head injury; and, scars of scalp, to include as secondary to post-operative residuals of AVM.

If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


